Citation Nr: 0426036	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. K. F.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1967 to April 
1971.  CHECK

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001  rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a hearing before a Decision Review 
Officer at the RO in August 2002.  A transcript of the 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  Hepatitis was not manifest during service.  

2.  Hepatitis C was diagnosed in 1999.  

3.  There is no competent evidence relating hepatitis C to 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A December 1967 record of treatment reflects that a complete 
blood count was normal.  A treatment record, dated in April 
1969, notes general malaise.  Treatment records, dated from 
October 1970 to November 1970, note complaints of headache, 
generalized malaise and fever for the previous 12 hours.  The 
examiner noted that the appellant denied any gastrointestinal 
or urinary symptoms.  On examination striking muchal rigidity 
was noted with soreness to palpation over the 
anterior/posterior cervical spine and upper back.  The 
examiner noted the appellant seemed somewhat lethargic.  A 
spinal tap was performed.  The impressions were viral 
syndrome, without evidence of aseptic meningitis and maybe an 
influenza-like syndrome.  The April 1971 separation 
examination report shows that the genitourinary system, 
abdomen and viscera were normal.  

Chronic fatigue over the previous few months was noted in a 
June 1999 private treatment record.  A routine physical had 
been positive for Hepatitis C antibody.  No history of blood 
transfusion was noted.  The record notes the appellant 
admitted to a history of intravenous drug use about 30 years 
earlier.  

A June 1999 private record of treatment notes that a liver 
biopsy demonstrated a chronic hepatitis with heavy activity 
and extensive portal and bridging fibrosis with small 
regenerative nodule formation consistent with cirrhosis.  The 
findings were noted to be consistent with a history of 
hepatitis C virus infection.  

A March 2000 VA outpatient reflects that the appellant was 
undergoing treatment for hepatitis C.  An April 2000 record 
of treatment notes the appellant's report of having been 
diagnosed with hepatitis C in May 1999.  The relevant 
diagnosis was hepatitis C, possibly Interferon side effects.  
A May 2000 record of treatment notes chronic, active 
hepatitis C.  

In his substantive appeal, VA Form 9, received in April 2002, 
the appellant stated that he had received numerous shots for 
diseases during service.  He added that VA doctors had 
determined that he had had hepatitis C since the 1970s.  

At a hearing before a Decision Review Officer in August 2002, 
the appellant testified that, during service, he had a spinal 
tap to determine if he had meningitis.  Transcript at 2-3 
(August 2002).  He related that he was exposed to other 
people's blood during service from being inoculated with air 
guns and from accidents.  He testified that he experimented 
with intravenous drug use during service and that he had 
sexually transmitted diseases.  

In a January 2003 statement in support of the claim, the 
appellant stated that he did not inject drugs with a needle 
during service.  He stated that he was inoculated during 
service by way of air gun and/or reusable needles.  He 
related that on several occasions, the person in front of him 
in the line for inoculation was bleeding, that there was 
blood everywhere, and that the medic administering the 
injection used an alcohol swap to clean the reusable needle.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

In this case, the rating decision was issued after the 
enactment of VCAA.  The Board notes that VCAA letters were 
sent in February 2001 and April 2003.  The appellant had 
proper notice.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004)  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the May 
2001 rating decision of the reasons and bases for the 
decision.  He was further notified of this information in the 
March 2002 statement of the case and the October 2002 
supplemental statement of the case.  The Board concludes that 
the discussions in the May 2001 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the appellant, informed him of the information 
and evidence needed to substantiate the claim.  By letters 
dated in February 2001 and April 2003, he was advised of the 
evidence he needed to submit to substantiate his claim, VA's 
duty to notify him about his claim, VA's duty to assist in 
obtaining evidence for his claim, what the evidence must show 
to substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  By letter dated in 
July 2004, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  He was afforded a 
hearing.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  The appellant has asserted 
that he has hepatitis C as a result of blood exposure during 
service, to include from inoculations.  The issue of whether 
hepatitis C is related to service requires competent 
evidence.  The appellant is competent to report that he blood 
exposure during service and his symptoms; however, he is not 
a medical profession and his lay statements do not constitute 
competent medical evidence that hepatitis C is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge. 

Service medical records are absent for a diagnosis of 
hepatitis C and the April 1971 separation examination report 
shows that the genitourinary system, abdomen and viscera were 
normal.  The medical evidence reflects an initial diagnosis 
of hepatitis C in 1999, 28 years post-service.  The Board 
notes that in a January 2003 statement in support of the 
claim, the appellant stated that he had not been an 
intravenous drug user.  At his personal hearing in August 
2002, however, he testified that he used drugs intravenously 
on several occasions during service.  A June 1999 private 
record of treatment notes a history of intravenous drug use.  
Regardless of his conflicting statements, there is no 
competent evidence that hepatitis C is related to any 
incident of service, to include any blood exposure during 
service.  His testimony is not competent to establish that 
the remote discovery of hepatitis C is due to any in-service 
event.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for hepatitis C is denied.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



